Citation Nr: 0516009	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-17 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to non-service connected burial allowance.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2002 decision by the RO 
which denied entitlement to non-service-connected burial 
benefits.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran served on active duty from October 1941 to 
December 1945.  He died at a private nursing home on 
September [redacted], 2001.  At the time of his death, he was in 
receipt of a noncompensable evaluation for a skin disorder.

In March 1999, the veteran requested a higher rating for the 
service connected skin disorder.  In that application, the 
veteran also completed a section indicating that he was 
totally disabled.  He provided some income information.  His 
March 16, 1999 letter, was addressed to a VA social worker.  
He indicated that he was living in a nursing facility and 
provided the address of the facility, and requested that VA 
contact him and his "power of attorney" (POA).  He did not 
name the POA.  

In a June 2000 letter, K.A.P., Sr. (KAP) introduced himself 
as the veteran's POA.  He was requesting information 
regarding any monetary support that VA could provide to aid 
the veteran in paying for medical expenses.

In a June 2000 letter, J.D.P., Esquire, stated that he was 
enclosing a statement for KAP naming him as the veteran's 
POA.  The statement was not received by the RO.   

In a November 2000 letter addressed to the veteran, the RO 
provided him with information regarding nonservice-connected 
pension benefits, including the income limitations.  Several 
forms were sent to the veteran, including an application for 
pension benefits, a statement for medical expenses, and a 
medical form to be completed by a private physician.  The 
letter also informed that a POA for KAP had not been 
received.  The letter was sent to the veteran's home address, 
and to the veteran at the nursing facility.  

In an April 2001 letter, KAP, again introduced himself as the 
veteran's POA.  He informed the RO that the veteran was 
permanently disabled, was a retired federal worked, with an 
annuity of about $17,000. and medical expenses of $7,000.  
The veteran had medical insurance and was on Medicare.  He 
was also married.  He asked whether VA Form 21-527 
(application for pension) should be filed.  There was no 
response from VA, and the veteran died in September 2001.

This case involves nonservice-connected burial allowance.  
While the application for burial allowance listed KAP as the 
claimant, in the body of the application, it was indicated 
that the funds used to bury the veteran were those of the 
veteran and his spouse.  A letter dated in November 2003 from 
KAP inquired as to the status of the widow's claim.  Given 
the spouse's advanced age and declining health, the Board 
construes the letter to be a clarification of who should be 
considered the rightful claimant.  38 C.F.R. § 3.1601 (2004) 
allows payment of burial allowance to the individual whose 
personal funds were used to pay the final expenses.  However, 
before the issue of nonservice-connected burial allowance can 
be addressed, other questions must be answered.  Nonservice-
connected burial benefits are predicated upon a finding that:

1) At the time of death the veteran was 
in receipt of pension or compensation (or 
but for the receipt of military 
retirement pay would have been in receipt 
of compensation); or 
(2)  The veteran has an original or 
reopened claim for either benefit pending 
at the time of the veteran's death, and 
(i)  In the case of an original 
claim there is sufficient evidence 
of record on the date of the 
veteran's death to have supported an 
award of compensation or pension 
effective prior to the date of the 
veteran's death, or 
(ii)  In the case of a reopened 
claim, there is sufficient prima 
facie evidence of record on the date 
of the veteran's death to indicate 
that the deceased would have been 
entitled to compensation or pension 
prior to date of death.  If the 
Department of Veterans Affairs 
determines that additional evidence 
is needed to confirm that the 
deceased would have been entitled 
prior to death, it shall be 
submitted within 1 year from date of 
request to the burial allowance 
claimant for submission of the 
confirming evidence.  If the 
confirming evidence is not received 
by the Department of Veterans 
Affairs within 1 year from date of 
request, the burial allowance claim 
shall be disallowed.  38 C.F.R. 
§ 3.1600 (b) (2004) 

Improved pension; Pub. L. 95-588 (92 
Stat. 2497). A benefit payable by the 
Department of Veterans Affairs to 
veterans of . . . World War II. . . Basic 
entitlement exists if a veteran: 
(i) Served in the active military naval 
or air service for 90 days or more during 
a period of war (38 U.S.C. 1521(j));  
.
.
.
(v) Meets the net worth requirements 
under §3.274 and does not have an annual 
income in excess of the applicable 
maximum annual pension rate specified in 
§3.23 and 
(vi)(A) Is age 65 or older; or
(B) Is permanently and totally disabled 
from nonservice-connected disability not 
due to the veteran's own willfull 
misconduct. For purposes of this 
paragraph, a veteran is considered 
permanently and totally disabled if the 
veteran is any of the following:
(1) A patient in a nursing home for long-
term care because of disability; or 
(2) Disabled, as determined by the 
Commissioner of Social Security for 
purposes of any benefits administered by 
the Commissioner; or
(3) Unemployable as a result of 
disability reasonably certain to continue 
throughout the life of the person; or
(4) Suffering from:
(i) Any disability which is sufficient to 
render it impossible for the average 
person to follow a substantially gainful 
occupation, but only if it is reasonably 
certain that such disability will 
continue throughout the life of the 
person; or
(ii) Any disease or disorder determined 
by VA to be of such a nature or extent as 
to justify a determination that persons 
suffering from that disease or disorder 
are permanently and totally 
disabled.(Authority: 38 U.S.C. 1502(a), 
1513, 1521, 1522)  38 C.F.R. § 3.3 (2004)

Informal Claims
(a) Any communication or action, 
indicating an intent to apply for one or 
more benefits under the laws administered 
by the Department of Veterans Affairs, 
from a claimant, his or her duly 
authorized representative, a Member of 
Congress, or some person acting as next 
friend of a claimant who is not sui juris 
may be considered an informal claim. Such 
informal claim must identify the benefit 
sought. Upon receipt of an informal 
claim, if a formal claim has not been 
filed, an application form will be 
forwarded to the claimant for execution. 
If received within 1 year from the date 
it was sent to the claimant, it will be 
considered filed as of the date of 
receipt of the informal claim. 

(b) A communication received from a 
service organization, an attorney, or 
agent may not be accepted as an informal 
claim if a power of attorney was not 
executed at the time the communication 
was written.  38 C.F.R. § 3.155 (2004)

In the present case, several issues must be resolved.  
1.	Did the veteran have an informal claim for pension 
benefits pending at the time of his death?
2.	Did KAP have a POA for the veteran as early as March 
1999, as indicated by the veteran?
3.	If there was no POA, was the veteran sui juris, and 
if so, were KAP's inquiries sufficient to establish a 
claim for nonservice-connected pension benefits?
4.	If it is established that there was an informal 
claim, is the evidence on record at the time of his 
death sufficient to establish that the veteran was 
entitled to receive nonservice connected pension 
benefits?

Because resolution of the issue before the Board cannot be 
completed until the questions posed are resolved, the case is 
REMANDED for the following:

1.  The RO must undertake any necessary 
actions to resolve the following:
a.	Did the veteran have an informal claim 
for pension benefits pending at the 
time of his death?  Are his statements 
in March 1999 regarding his residency 
in a nursing home pertinent to the 
issue?

b.	Did KAP have a POA for the veteran as 
early as March 1999, as indicated by 
the veteran?  If necessary, contact 
KAP and ask they he provide a copy of 
the POA.

c.	If there was no POA, was the veteran 
sui juris, and if so, were KAP's 
inquiries sufficient to establish a 
claim for nonservice-connected pension 
benefits?

d.  If it is established that there was 
an informal claim for nonservice 
connected pension pending at the time 
of the veteran's death, is the 
evidence on record at the time of his 
death sufficient to establish that the 
veteran was entitled to receive 
nonservice connected pension benefits?

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

I
